Title: To Thomas Jefferson from Jean-Armand Tronchin, 22 January 1786
From: Tronchin-Labat, Jean Armand
To: Jefferson, Thomas



Monsieur
Paris le 22e. Janvier 1786.

Permettés moi d’avoir l’honneur de vous remettre la notte cy-jointe qui m’a été adressée par Messeigneurs du Conseil de Genève, avec charge de recourrir à vos bons offices, Monsieur, pour procurer à une famille des plus considérables de ma patrie les éclaircissemens qui lui sont nécessaires.
Je me flatte, Monsieur, que vous voudrés bien acceuillir ma demande: Messeigneurs en seront très reconnoissans, et vous offrent le réciproque dans tous les cas qui pourroient se présenter, qu’ils saisiront avec empressement.
J’ay l’honneur d’etre avec la plus haute considération, Monsieur Votre très humble et très Obeissant Serviteur.

Tronchin Ministre de la Republique de Geneve.

